Title: From George Washington to Major Benjamin Tallmadge, 13 May 1778
From: Washington, George
To: Tallmadge, Benjamin


                    
                        Sir
                        Valley Forge 13th May 1778
                    
                    I received your favor of the 4th Inst. by Colo. Sheldon.
                    I do not censure the conduct of Officers or hurt their feelings in the smallest degree thro’ choice. When I do it, I always regret the occasion, which compelled me to the measure. How far the conduct of the generality, or of Individual Officers in your Corps may have been reprehensible and deserving the reproof and charges contained in my Letter, I cannot determine upon my own knowledge. I shall be happy if they were without foundation. However, my information was such that I could not disbelieve the facts. It came thro’ various channels and it appeared, that the horses had been neglected and greatly harrassed. Colo. Moylan in his general report of the State of the cavalry informed me “That the second Regiment had been most cruelly dealt with. Of 54 horses which he had seen paraded, that he did not think Ten could be selected fit to go on any duty. That they had been really starved during the winter and the blame thrown from the Officers on mr Caldwell, who acted as a Commissary of Forage; but that the true reason of their being in such condition, according to his belief, was that few or none of the officers had been with the Regiment.” If this was the case, If the horses were neglected in their absence or not attended to as well as circumstances would admit, the Officers certainly are reproachable for not having done that duty they owed the Public. I am Sir your most Obet Sert
                    
                        Go: Washington
                    
                 